EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 8, line 14, please replace “CR” with –-chloroprene rubber--.

DETAILED ACTION

The Amendment filed by Applicant on 02/11/2021 is entered.

Claims 1-7, 9 and 12 are canceled.

Response to Amendment/Arguments
Applicant's amendment and arguments filed on 02/11/2021 have been fully considered and they are found persuasive.

The rejection of claims 8, 10 and 13 under 35 U.S.C. 103 as being unpatentable over Hillborg et al., US 2020/0411209 A1 

The rejection of claims 11 under 35 U.S.C. 103 as being unpatentable over Hillborg et al., US 2020/0411209 A1 (hereinafter “Hillborg;” published earlier on 11/22/2018 as WO 2018/210687) in view of Kuhn et al., US 2006/0084745 A1 (hereinafter “Kuhn”) in further view of Zauner et al., US 2016/0137801 A1 (hereinafter “Zauner”) is withdrawn.

Allowable Subject Matter/Reasons for Allowance
Claims 8, 10-11 and 13 are allowed.

The following is an examiner's statement of reasons for allowance: The closest prior art located or identified by the Examiner is Hillborg, Kuhn and Zauner. 

Hillborg teaches a filled silicon rubber material including alumina tri-hydrate dispersed in SiR. See Hillborg, Abstract. Hillborg further teaches the ATH is a mixture of a first and second ATH and the filled silicon rubber material is used an insulator. See Hillborg, Abstract. Hillborg teaches a second ATH powder having an average particles size within the range .005 

Kuhn teaches a silicone rubber composition comprising silicone rubber, silicic acid and aluminum hydroxide wherein a combination of aluminum hydroxide powders having different particles sizes may be used in the composition. See Kuhn, [0061]. 

Zauner teaches an analogous art a rubber composition comprising PVC, polychloroprene, and a mixture of hydromagnesite and huntite, among other ingredients. See Zauner, Table 3.

The present invention differs from Hillborg, Kuhn and Zauner in that the present invention requires an aluminum 

As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Hillborg, Kuhn and Zauner to render the present invention anticipated or obvious to one of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 


/ROBERT D HARLAN/Primary Examiner
Art Unit 1762                                                                                                                                                                                                        



rdh